Appleton, C. J.
The services rendered were medical in their character. True, the plaintiff does not call herself a physician, but she visits her sick patients, examines their condition, determines the nature of the disease, and prescribes the remedies deemed by her most appropriate. Whether the plaintiff calls herself a medical clairvoyant, or a clairvoyant physician, or a clear-seeing physician, matters little; assuredly, such services as the plaintiff claims to have rendered, purport to be and are to be deemed medical, and are within the clear and obvious meaning of R. S. 1871, c. 13, § 3, which provides that “ no person, except a physician or surgeon, who commenced prior to Feb. 16, 1831, or has received a medical degree at a public medical institution in the United States, or a license from the Maine Medical Association, shall recover any compensation for medical or surgical services, unless previous to such services he had obtained a certificate of good moral character from the municipal officers of the town where he then resided.” The' plaintiff has not brought herself within the provisions of this section, and cannot maintain this action.

Nonsuit confirmed.

Kent, Walton, DickeRSOn, Barrows, and Talley, JJ., concurred.